                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION


JOEY KEITH JEFFERY,

                           Petitioner,

v.                                             CIVIL ACTION NO. 2:19-cv-00045

DONALD F. AMES,

                           Respondent.


                     MEMORANDUM OPINION AND ORDER

      Pending before the court is the petitioner’s Petition for Writ of Habeas Corpus

[ECF No. 2] and the respondent’s Motion for Summary Judgment [ECF No. 11]. The

Petition and Motion for Summary Judgment were referred to the Honorable Cheryl

Eifert, United States Magistrate Judge, for submission of proposed findings of fact

and recommendation for disposition pursuant to 28 U.S.C. § 636(b)(1)(B).           The

Magistrate Judge has submitted proposed findings of fact and has recommended that

the court deny the petitioner’s Petition and grant the respondent’s Motion for

Summary Judgment [ECF No. 22].

      Thereafter, the petitioner filed timely general objections to the Proposed

Findings and Recommendation (“PF&R”) [ECF No. 26]. When a Magistrate Judge

issues a recommendation on a dispositive matter, the court reviews de novo those

portions of the Magistrate Judge’s report to which specific objections are filed. See 28

U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). This court is not, however, required to
conduct a de novo review when a party “makes general and conclusory objections that

do not direct the Court to a specific error in the magistrate’s proposed findings and

recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir.1982).

      In this case, the petitioner filed objections on two bases, neither of which are

specific to the PF&R. Pet’r. Obj. to PF&R [ECF No. 26]. In that filling, the petitioner

avers that “he is entitled to relief requested because the State court’s decisions are

contrary to clearly established Federal law and Petitioner’s constitutional rights were

violated by cumulative effect of multiple errors.” Id. at 2. In the alternative, the

petitioner requests that this court appoint counsel to assist him in objecting to the

PF&R. Id.

      The appointment of counsel to represent a pro se petitioner in a habeas corpus

action is governed by 18 U.S.C. § 3006A(a)(2)(B), which states, in pertinent part:

“[w]henever the United States magistrate judge or the court determines that the

interests of justice so require, representation may be provided for any financially

eligible person who is seeking relief under section 2241, 2254, or 2255 of title 28.” It

is clear that the petitioner has no constitutional right to counsel in this civil action,

unless there is an evidentiary hearing, and appointment of counsel rests within the

discretion of the court. Rule 8(c), Rules Governing Section 2254 Cases in the United

States District Courts; Crowe v. United States, 175 F.2d 799 (4th Cir. 1949). I FIND

that the interests of justice, here, do not warrant the appointment of counsel for the

petitioner.

                                           2
      Turning to the petitioner’s general objections to the substance of the PF&R, I

have carefully reviewed the incredibly thorough, eighty-three-page PF&R. I FIND

that the petitioner’s general objections lack merit and that the Magistrate Judge’s

findings contain no error. Accordingly, I ADOPT and incorporate herein the

Magistrate Judge’s PF&R and DENY the petitioner’s Petition [ECF No. 2] and

GRANT the respondent’s Motion for Summary Judgment [ECF No. 11].

        The court DIRECTS the Clerk to send a copy of this Order to counsel of

record and any unrepresented party.


                                      ENTER:       January 27, 2020




                                         3
4
